1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   RORY CHAVEZ,                                   ) Case No.: 1:19-cv-01137 LJO JLT
                                                    )
12                 Plaintiff,                       ) ORDER AFTER NOTICE OF SETTLEMENT
                                                    ) (Doc. 9)
13          v.                                      )
                                                    )
14   KERN HIGH SCHOOL DISTRICT,                     )
                                                    )
15                 Defendant.                       )
                                                    )
16                                                  )
                                                    )
17
18          The parties report they had come to terms of settlement. (Doc. 9) They indicate they will seek
19   dismissal of the action within 90 days. Id. at 2. Thus, the Court ORDERS:
20          1.     The stipulation to dismiss the action SHALL be filed no later than January 13, 2020;
21          2.     All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court imposing
23   sanctions, including the dismissal of the action.
24
25   IT IS SO ORDERED.
26      Dated:    October 15, 2019                          /s/ Jennifer L. Thurston
27                                                   UNITED STATES MAGISTRATE JUDGE

28
